Citation Nr: 1647070	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  14-31 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who served on active duty in the Army from January 1942 to September 1943, died in 1983.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  
 

FINDINGS OF FACT

1.  A claim for service connection for the cause of the Veteran's death was denied in July 1983; reopening of that claim was denied in 1992; a 2004 request to reopen the claim for service connection for the cause of the Veteran's death was granted, but the claim was denied on the merits; most recently, a 2007 request to reopen the claim for service connection for the Veteran's death was denied in March 2008.  Appellant was notified and did not appeal.

2.  The evidence submitted by the appellant since March 2008 denial of reopening is cumulative and redundant and raises no possibility of substantiating a claim for service connection for the cause of the Veteran's death.  



CONCLUSIONS OF LAW

1.  The unappealed decision of the RO of March 2008 is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 10.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleges that she is entitled to compensation for the death of the Veteran on the basis that his service-connected cystitis caused or materially and substantially contributed to the cardiopulmonary collapse identified as the immediate cause of the Veteran's death.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103 and 5103A, and implementing regulations, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The provisions require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  

VA is required to notify a claimant for a benefit administered by VA of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Where a request to reopen a claim is at issue, VA must notify the claimant of the prior denials of the claim, the basis for those denials, and the evidence that would be considered new and material.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the appellant was provided with such notice in September 2010.  The September 2010 notice informed the appellant of the criteria for DIC, and the criteria for service connection for the cause of the Veteran's death, as well as the required notification of the date and basis for each of the prior relevant decisions.  The appellant has not identified any defect as to notice, nor is any defect in the notice noted by the Board.

The Veteran's service treatment records and other official records regarding his period of service were associated with the claims file prior to the initial grant of service connection for cystitis in 1943.  No additional service treatment records or personnel records have been submitted or obtained since 1943.  

VA must, as part of the duty to assist, assess whether it is necessary to obtain a medical opinion in order to substantiate a claim for benefits.  38 U.S.C.A. § 5103A (a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed.Cir. 2008).  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  

Since the March 2008 denial of reopening of service connection for the cause of the Veteran's death, the appellant has re-submitted private medical statements dated in 1979 and 1980.  These medical statements were previously submitted to VA in 2004.  The private medical opinions expressed in those statements contradict the appellant's lay assertions are unfavorable to her request to reopen the claim.  

The appellant has reiterated her lay assertion that the Veteran's service-connected cystitis, post-operative, caused or contributed to his death due to cardiopulmonary collapse.  The appellant also re-submitted a statement written by the Veteran in 1980.  That statement sets forth the lay assertion raised by the Veteran prior to his death that service-connected cystitis, post-operative, or the pain due to the disability caused or aggravated heart disease or cause "nerve" problems that caused or aggravated heart disease.  

As discussed in further detail below, the appellant has not submitted or identified any "new" item of evidence not already of record, and has not provided any additional evidence that might support her claim.  The duty to assist does not require VA to obtain a medical opinion to address the unsupported lay assertions as to medical causation and etiology, particularly since the appellant has herself submitted unfavorable clinical and other evidence.  

VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159. 

Governing law and regulations

Decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  In this case, the RO most recently determined that new and material evidence had not been submitted to reopen the Veteran's claim in March 2008.  That denial was not appealed, and it became final in March 2009.

In September 2010, the appellant sought to reopen the claim for service connection for cause of the Veteran's death.  The RO denied reopening of the claim.  The appellant has appealed that denial.  

A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  The Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board must consider whether new and material evidence has been presented regardless of whether the AOJ did or did not reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, as noted above, the claim for service connection for the cause of the Veteran's death was last denied in March 2008, on the basis that no new and material evidence was presented to reopen the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; Smith v. West, 12 Vet. App. 312 (1999).

The threshold for determining whether the evidence raises a possibility of substantiating a claim is low.  For example, if the new evidence raises a duty to assist or further assist the claimant to develop the evidence, or, when reviewed together with the evidence already of record raises a possibility of substantiating the claim or requires further development, the low threshold for determining that evidence is new and material is met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For the purpose of determining whether to reopen a claim, the credibility of newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, multiple documents have been added to the electronic record since the March 2008 rating decision.  As mentioned briefly above, the Veteran's service treatment records and Certificate of Discharge were obtained by VA in 1943.  The electronic record shows that the documents were added to the electronic record in November 2014.  The addition of the documents to the electronic record in November 2014 does not make the documents "new," and does not provide a factual basis for reopening the claim, since the record as a whole clearly reflects that those documents were already of record at the time of the original grant of service connection in 1943 and that the official records were considered at the time of each of the final decisions preceding this request to reopen the claim for service connection for the cause of the Veteran's death.  

The great majority of the documents dated as received after or added to the electronic record after the March 2008 denial of reopening are procedural in nature.  Documents related the appellant's 2009 Freedom of Information Act (FOIA) request include no "new" or "material" evidence.  Documents issued by VA to describe the evidence of record or to advise the appellant of the status of the claim or of procedural rights, such as responses issued by VA acknowledging the notice of disagreement and administrative records used by VA to track the progress of the appeal, do not add "new" evidence to the claims file.   

In fact, the appellant has submitted only six items of evidentiary or probative value since the March 2008 final denial of the request to reopen the claim for service connection for the cause of the Veteran's death.  She submitted two applications for benefits, one in September 2010, and one in October 2010.  These applications update the appellant's contact information and financial status, but provide no "new" evidence regarding the Veteran's health or the cause of his death is included in or attached to these applications.

With the October 2010 application, the appellant attached a statement written by the Veteran prior to his death.  In that statement, which the Veteran apparently wrote in 1980, the Veteran set forth his lay contention that the anguish, unbearable pain, stress, and shaken nerves caused by the service-connected cystitis and the treatment of the service-connected disability and its complications either caused or contributed to his hypertension, heart trouble and short temper.  This statement from the Veteran was previously submitted to VA in support of the appellants 1992 claim for service connection for the cause of the Veteran's death.  As this evidence has been of record for many years, and is not "new" evidence.  

Moreover, in a fourth document submitted by the appellant, her June 2011 Notice of Disagreement, the appellant acknowledged that she previously raised the arguments she was presenting during the course of the current appeal, stating that "I have previously set forth my theory of the case as to how I believe my husband's death was contributed to by his service connected disabilities."  She further noted that she had been "working on" the case since August 1983.  

The appellant also submitted two private medical statements from PJC, MD.  Those statements, dated in 1979 and 1980, were previously submitted to VA by the appellant in 2004.  Thus, these items are cumulative, not "new."  The RO's review of these items of evidence in 2004 noted that Dr. PJC's statements were unfavorable to the appellant's claim.  In 1977, Dr. PJC opined that the Veteran had arterial hypertension, paroxysmal nocturnal dyspnea, and morbid obesity, in addition to service-connected cystitis, and was unable to pursue gainful employment.  Dr. PJC further opined that he was unable to determine the cause of the Veteran's morbid obesity or the Veteran's cardiovascular disorders. 

In his 1980 statement, Dr. PJC opined that he was unable to connect the Veteran's service-connected cystitis to the Veteran's heart disease.  Dr. PJC opined that the events of the Veteran's service were traumatic, and noted that "there is connection between psychological outlook and morbid obesity, on occasion."  

The Board has reviewed the RO's prior analysis of the two private medical statements.  The Veteran's death certificate did not identify any other medical condition or fact as contributing to the Veteran's death due to cardiopulmonary collapse, and the Board agrees that the speculative opinions rendered by Dr. PJC prior to the Veteran's death are unfavorable to the appellant's claim and that the duty to assist does not require VA to obtain medical opinion.

As noted above, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, evaluation of the evidence is not limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also must address whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Even under the "very low" threshold for new and material evidence described in Shade, the six evidentiary documents added to the claims file since the prior final denial of service connection for the cause of the Veteran's death are not "new."   Rather, the documents submitted by the appellant and her lay contentions that that there is a link between the Veteran's service-connected cystitis and the cardiopulmonary collapse that caused his death are previously of record, and are cumulative and redundant.  The request to reopen the claim must be denied.


ORDER

New and material evidence not having been received, the appeal to reopen the claim for service connection for the cause of the Veteran's death is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


